           Case 5:21-cv-00048-R Document 7 Filed 02/23/21 Page 1 of 6




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

TAMMY BLISS,                                )
                                            )
                      Plaintiff,            )
                                            )
v.                                          )      No. CIV-21-0048-R
                                            )
CHANGE HEALTHCARE                           )
OPERATIONS LLC,                             )
                                            )
                      Defendant.            )

                                           ORDER

       Before the Court is Defendant’s Motion to Dismiss for Forum Non Conveniens or,

in the alternative, for Lack of Personal Jurisdiction (Doc. No. 5). The record reflects that

Plaintiff has not responded to the motion within the time limits prescribed by the Court’s

rules, nor has she sought an extension of time in which to respond.

       Pursuant to Local Civil rule 7.1(g), “Each party opposing a motion shall file a

response within 21 days after the date the motion was filed. Any motion that is not opposed

within 21 days may, in the discretion of the court, be deemed confessed.” Despite this rule,

the Court is leery of applying this local rule when the Tenth Circuit has rejected a similar

rule's application in the context of motions for summary judgment and motions to dismiss

pursuant to Federal Rule of Civil Procedure 12(b)(b). See Reed v. Bennett, 312 F.3d 1190,

1195 (10th Cir. 2002) (“[A] party's failure to file a response to a summary judgment motion

is not, by itself, a sufficient basis on which to enter judgment against the party. The district

court must make the additional determination that judgment for the moving party is

‘appropriate’ under Rule 56.”) and Issa v. Comp USA, 354 F.3d 1174, 1177 (10th Cir.
           Case 5:21-cv-00048-R Document 7 Filed 02/23/21 Page 2 of 6




2003) (“[W]e conclude that a district court may not grant a motion to dismiss for failure to

state a claim ‘merely because a party failed to file a response.’ ”) (quoting Reed, 312 F.3d

at 1194). Accordingly, the Court has considered the merits of Defendant’s motion, and

finds that Plaintiff has failed to establish that this Court may exercise personal jurisdiction

over the Defendant.

       Plaintiff has the burden of establishing personal jurisdiction. See OMI Holdings,

Inc. v. Royal Ins. Co. of Can., 149 F.3d 1086, 1091 (10th Cir. 1998). “Where, as in the

present case, there has been no evidentiary hearing, and the motion to dismiss for lack of

jurisdiction is decided on the basis of affidavits and other written material, the plaintiff

need only make a prima facie showing that jurisdiction exists.” Wenz v. Memery Crystal,

55 F.3d 1503, 1505 (10th Cir. 1995). Plaintiff will avoid dismissal by presenting

evidence—either uncontested allegations in its complaint or an affidavit or declaration—

that if true would support jurisdiction over the defendant. OMI Holdings, 149 F.3d at 1091.

       Plaintiff’s claim herein arises under state law and Defendant removed this action

citing the Court’s diversity jurisdiction. Federal courts sitting in diversity have personal

jurisdiction over nonresident defendants to the extent permitted by the law of the forum.

Benally v. Amon Carter Museum of Western Art, 858 F.2d 618, 621 (10th Cir. 1988)

(citations omitted). The Oklahoma long-arm statute extends the jurisdiction of Oklahoma

courts as far as constitutionally permissible. Okla. Stat. tit. 12 § 2004(F).

       Personal jurisdiction over Defendant is based on Defendant's contacts with

Oklahoma. Contacts-based personal jurisdiction is either general or specific. Old Republic




                                              2
            Case 5:21-cv-00048-R Document 7 Filed 02/23/21 Page 3 of 6




Ins. Co. v. Cont’l Motors, Inc., 877 F.3d 895, 903 (10th Cir. 2017). General personal

jurisdiction may be satisfied “based on the defendant's ‘continuous and systematic’ general

business contacts with the forum state.” Trujillo v. Williams, 465 F.3d 1210, 1218 n.7

(citing Helicopteros Nacionales v. Hall, 466 U.S. 408, 415, (1984)). With regard to

corporations, the Supreme Court has held that general personal jurisdiction is appropriate

only where the corporation is “at home,” that is, where it is incorporated or where it has its

principal place of business. Daimler AG v. Bauman, 571 U.S. 117, 139 (2014). Courts have

held that Daimler applies with equal force to limited liability companies. See Frank v. PNK

(Lake Charles) L.L.C., 947 F.3d 331, 227-38 (5th Cir. 2020); Am. Guarantee & Liab. Ins.

Co. v. Arch Ins. Co., No. CV 17-582, 2017 WL 4842413, at *6 (W.D. Pa. Oct. 26, 2017);

Laufer v. Aark Hospitality Holding, LLC, No. 20-5648 (RBK/WMW), 2021 WL 486902,

*3 (D.N.J. Feb. 10, 2021); Hannah v. Johnson & Johnson Inc., No. 18-10319, 2020 WL

3497010, at *16 (D.N.J. June 29, 2020).

       According to Defendant’s submissions it is Delaware limited liability company with

its principal place of business in Tennessee. As a result, Defendant is not “at home” in

Oklahoma and general personal jurisdiction is lacking. The Court turns to specific personal

jurisdiction.

       The minimum contacts necessary for specific personal jurisdiction may be

established where “the defendant has ‘purposefully directed’ its activities toward the forum

jurisdiction and where the underlying action is based upon activities that arise out of or

relate to the defendant's contacts with the forum.” In re Application to Enforce

Administrative Subpoenas Duces Tecum of S.E.C. v. Knowles, 87 F.3d 413, 418 (10th Cir.


                                              3
            Case 5:21-cv-00048-R Document 7 Filed 02/23/21 Page 4 of 6




1996) (quoting Burger King Corp. v. Rudzewicz, 471 U.S. 462, 472 (1985)). If sufficient

minimum contacts exist, the Court must decide whether the assertion of personal

jurisdiction “comports with fair play and substantial justice.” Equifax Servs., Inc. v. Hitz,

905 F.2d 1355, 1359 (10th Cir. 1990).

       Again, because Plaintiff did not respond to Defendant’s motion she has made no

effort to show the Court how or why it has personal jurisdiction over the Defendant. Upon

review of the Petition filed in state court the Court finds that it fails to establish the requisite

“minimum contacts” between the Defendants and Oklahoma. According to a letter attached

to Plaintiff’s petition, Plaintiff signed her contract with Defendant and performed the work

on its behalf in Texas, not Oklahoma. According to an email sent by Plaintiff to Defendant

and attached to Defendant’s motion, she relocated to Oklahoma December 18, 2020, her

last day working for Defendant was December 11, 2020. (Doc. No. 5-3, p. 2). Plaintiff’s

allegations arise from Defendant’s attempt to enforce a non-compete provision in her

contract, a contract to be performed in Texas. Therefore, Defendant’s contacts with

Oklahoma in this case, limited to writing Plaintiff a letter to enforce the contractual

provisions, are insufficient to confer personal jurisdiction.

       Additionally, the contract between Plaintiff and Defendant contains a forum

selection clause:

       This Agreement is deemed to have been made in Tennessee, and will be
       governed by the laws of the State of Tennessee without regard to its conflicts
       of law provisions. I hereby consent to, and waive any objection to, personal
       jurisdiction and venue in any state or federal courts sitting in or covering
       Davidson County, Tennessee, for the purpose of any action to construe or
       enforce this Agreement and/or to recover damages for the Company breach
       thereof. I agree that any dispute arising from this Agreement, including, but


                                                 4
            Case 5:21-cv-00048-R Document 7 Filed 02/23/21 Page 5 of 6




       not limited to, issues of breach, enforceability, damages, or modification, will
       be decided only in a state court sitting in or covering Davidson County,
       Tennessee, which I expressly agree is the exclusive venue for any such
       action.

Doc. No. 5-8, p. 31, ¶ 15. Defendant contends that dismissal is appropriate under the

doctrine of forum non conveniens, because Davidson County, Tennessee is the only

appropriate place for legal action related to the agreement.

       “The doctrine of forum non conveniens permits a court to dismiss a case when an

adequate alternative forum exists in a different judicial system and there is no mechanism

by which the case may be transferred. See Charles Alan Wright et al., 14D Fed. Prac. &

Proc. Juris. § 3828 (4th ed., Nov. 2018 update)” Kelvion, Inc. v. PetroChina Canada Ltd.,

918 F.3d 1088, 1091 (10th Cir. 2019). Ordinarily the Court would first consider whether

the forum selection clause is contractually valid. Because forum selection clauses “are

prima facie valid and should be enforced unless enforcement is shown by the resisting party

to be unreasonable under the circumstances,” Milk ‘N’ More, Inc. v. Beavert, 963 F.2d

1342, 1346 (10th Cir. 1992), Plaintiff’s failure to respond leads the Court to conclude the

clause is valid.

       Additionally, Plaintiff agreed that a state court in Davidson County, Tennessee was

the exclusive venue for such disputes.

       [W]here venue is specified [in a forum selection clause] with mandatory or
       obligatory language, the clause will be enforced; where only jurisdiction is
       specified [in a forum selection clause], the clause will generally not be
       enforced unless there is some further language indicating the parties’ intent
       to make venue exclusive.




                                              5
          Case 5:21-cv-00048-R Document 7 Filed 02/23/21 Page 6 of 6




Elna Sefcovic, LLC v. TEP Rocky Mountain, LLC, 953 F.3d 660, 673 (10th Cir.

2020)(quoting K & V Sci. Co., Inc. v. Bayerische Motoren Werke Aktiengesellschaft, 314

F.3d 494, 499 (10th Cir. 2002)). Here the language is mandatory and speaks in terms of

venue. Accordingly, even if the Court had personal jurisdiction over the Defendant,

dismissal of this action under the doctrine of forum non conveniens would be appropriate.

      For the reasons set forth herein, Defendant’s Motion to Dismiss (Doc. No. 5) is

hereby GRANTED.

      IT IS SO ORDERED this 23rd day of February 2021.




                                           6
